144 S.E.2d 821 (1965)
265 N.C. 653
The HATTERAS YACHT COMPANY
v.
Sneed HIGH, Commissioner of Revenue of the State of North Carolina.
No. 532.
Supreme Court of North Carolina.
November 24, 1965.
*823 Rodman & Rodman by Edward N. Rodman, Washington, for plaintiff appellant.
Atty Gen. T. W. Bruton, Deputy Atty. Gen. Peyton B. Abbott, for defendant appellee.
LAKE, Justice.
G.S. § 105-164.4, which is part of the North Carolina Sales and Use Tax Act of 1957, as amended, provides:
"There is hereby levied and imposed, in addition to all other taxes of every kind now imposed by law, a privilege or license tax upon every person who engages in the business of selling tangible personal property at retail * * *. (1) At the rate of three per cent (3%) of the sales price of each item or article of tangible personal property when sold at retail in this State * * *. Provided, however, that in the case of the sale of any airplane, railway locomotive, railway car or the sale of any motor vehicle, the tax shall be only at the rate of one per cent (1%) of the sales price, * * * but at no time shall the maximum tax with respect to any one such airplane, railway locomotive, railway car or motor vehicle, including all accessories attached thereto at the time of delivery thereof to the purchaser, be in excess of one hundred twenty dollars ($120.00)."
The same section of the statute then defines the term "motor vehicle" as follows:
"For the purposes of this section, the words `motor vehicle' mean any vehicle which is self-propelled and designed primarily for use upon the highways, any vehicle which is propelled by electric power obtained from trolley wires but not operated upon rails, and any vehicle designed to run upon the highways which is pulled by a self-propelled vehicle, but shall not include any implement of husbandry, farm tractor, road construction or maintenance machinery, or equipment, special mobile equipment as defined in G.S. 20-38, nor any vehicle designed primarily for use in work off the highway."
G.S. § 105-164.13, which is a part of the same Act, exempts entirely sales of specified types of articles, including sales of "boats" to commercial fishermen for use by them in such fishing. It is stipulated that these yachts do not fall into that category.
Provisions in a tax statute granting exemptions from the tax thereby imposed *824 are to be strictly construed in favor of the imposition of the tax and against the claim of exemption. Sale v. Johnson, 258 N.C. 749, 129 S.E.2d 465; Good Will Distributors v. Shaw, 247 N.C. 157, 100 S.E.2d 334; Bragg Investment Co. v. Cumberland County, 245 N.C. 492, 96 S.E.2d 341; McCanless Motor Co. v. Maxwell, 210 N.C. 725, 188 S.E. 389; Rich v. Doughton, 192 N.C. 604, 135 S.E. 527. A proviso in such a statute taxing certain transactions at a lower rate than that made applicable in general, or providing that as to certain transactions the total tax shall not exceed a specified amount, there being no such limitation generally, is a partial exemption and is, therefore, to be strictly construed against the claim of such special or preferred treatment.
The Act first imposes a license tax upon "every person who engages in the business of selling tangible personal property at retail" at the rate of three per cent (3%) of the sale price of each article so sold. G.S. § 105-164.4(1). This is the general rule, applicable except as otherwise provided to every sale of every type of article. The Act then provides that sales of certain, specified types of articles are "exempted from the tax imposed by this article." G.S. § 105-164.13. Provisos incorporated into G.S. § 105-164.4(1) create a third class of transactions, as to which the tax is computed at a smaller percentage of the sale price, coupled in some instances with a limitation of the maximum tax to be imposed on account of the sale of any single article within the category. The question for us is, Into which of these classes of transactions did the Legislature intend a sale of a pleasure yacht, self-propelled by an internal combustion engine, to fall?
Obviously, a sale of such a yacht falls within the general classification subject to the three per cent (3%) rate of tax, unless the yacht is a "motor vehicle." Whether such a yacht is a motor vehicle within the usual meaning of that term is immaterial, for the Legislature in this statute has defined a motor vehicle to be "any vehicle which is self-propelled and designed primarily for use upon the highways." It is stipulated that the yachts in question are self-propelled and they are, of course, vehicles. We come, therefore, to the question, Is a yacht designed primarily for use upon the highway? The statute does not define "highways."
Definitions of "highway" contained in other statutes are not controlling. The same is true of judicial constructions of the term as used in other statutes. At best, they only throw some light upon the normal usage of the term, for, nothing else appearing, the Legislature is presumed to have used the words of a statute to convey their natural and ordinary meaning. Southeastern Baptist Theological Seminary v. Wake County, 251 N.C. 775, 112 S.E.2d 528. The question is, What did the Legislature mean by "highways" as used in this proviso granting a special, partial exemption from a tax?
There have been numerous decisions by this Court and by the courts of other jurisdictions, which, when read without regard to the matters then at issue, appear to give support to the contention of the plaintiff. Thus, in Parsons v. Wright, 223 N.C. 520, 521, 27 S.E.2d 534, 536, this Court said, "The term highway is the generic name for all kinds of public ways, whether they be carriage-ways, bridle-ways, foot-ways, bridges, turnpike roads, railroads, canals, ferries, or navigable rivers." In Taylor v. West Virginia Pulp & Paper Co., 262 N. C. 452, 457, 137 S.E.2d 833, 836, the Court said, "A navigable stream is a public highway," and in Gaither v. Albemarle Hospital, 235 N.C. 431, 444, 70 S.E.2d 680, 691, it was said, "[N]avigable waters constitute a public highway, which the public is entitled to use for the purposes of travel either for business or pleasure." A careful reading of these decisions reveals, however, that in each of them the Court was concerned with the right of the plaintiff to travel upon or use a particular way, or *825 to prevent an obstruction thereof, or to acquire a different way across the land of another. For similar expressions from other jurisdictions see: Summerhill v. Shannon, 235 Ark. 617, 361 S.W.2d 271 (use of a road upon the grounds of a school); Canard v. State, 174 Ark. 918, 298 S.W. 24 (defendant charged with driving while drunk upon a paved road within the grounds of a fair); Sentle Trucking Co. v. Bowers, 173 Ohio St. 31, 179 N.E.2d 346 (refund of gasoline tax); Toy v. Atlantic Gulf & Pacific Co., 176 Md. 197, 4 A.2d 757 (obstruction of a navigable stream); Savage Truck Line v. Commonwealth, 193 Va. 237, 68 S.E.2d 510 (miles traveled on ferry included in computing tax due State for use of highways). We think the true rule was stated by the Supreme Court of Illinois in People ex rel. Clark v. Village of Wheeling, 24 Ill. 2d 267, 181 N.E.2d 72, where it said:
"The term `highway' is a generic one `frequently used in a very broad sense with the result that no fixed rule with regard to its meaning can be given, and its construction depends on the intent with which it is used, as determined by the context.' (39 C.J.S. Highways, § 1). In discussing the meaning to be given to the term `highway,' it has been pointed out that whether `streets, ferries, railroads, toll roads, rivers or rural roads, are all meant to be included in a particular statute can not, in many instances, be asserted without a careful study of the entire statute and a full consideration of all the matters which the courts usually call to their assistance in ascertaining the meaning and effect of legislative enactments.'" See also, 1 Elliott, Roads and Streets (4th ed.), § 1.
Though this Court had said in Parsons v. Wright, supra, that a railroad is a highway within the broad, generic sense, and though a locomotive is a self-propelled vehicle designed primarily for use upon such a road, the Legislature at the 1963 session amended G.S. § 105-164.4(1) so as to insert "railway locomotive" in the proviso here in question. This seems a clear indication that the Legislature did not intend that "highway" would be interpreted in the broad, generic sense in the definition of "motor vehicle" contained in this same proviso.
The parties have stipulated, "It has been the long-standing and uniform administrative interpretation of the Department of Revenue to classify pleasure watercraft as subject to the 3% sales and use tax rather than as `motor vehicles' within the intent and purview of the Sales and Use Tax Act." An administrative interpretation of a tax statute which has continued over a long period of time with the silent acquiescence of the Legislature should be given consideration in the construction of the statute. Garrou Knitting Mills v. Gill, 228 N.C. 764, 47 S.E.2d 240. The growing use of pleasure watercraft in this State increases the likelihood that the Department's view of the matter has been well known. The Legislature has not seen fit to change the language of the statute. On the contrary, at the 1965 session Senate Bill No. 75 was introduced for the purpose of amending the proviso in G.S. § 105-164.4(1) by inserting the word "boat" following the word "airplane." The proposed change in the Act was not enacted. The legislative record indicates that the bill was not brought to a vote.
In normal usage the word "highway" does not connote a waterway, and we think it clear that a strict construction of this statute does not show an intent by the Legislature to take sales of pleasure yachts out of the general class of sales which are taxed at three per cent (3%) of the sale price. The assessment of the additional tax was in accord with the statute and the dismissal of this action for refund was proper.
Affirmed.